Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.        This action is in response to application amendments filed on 7-28-2022. 
2.        Claims 1, 3, 5 - 10, 14, 16, 17, 20 are pending. Claims 1, 3, 5, 14, 16, 20 have been amended.  Claims 2, 4, 11 - 13, 15, 18, 19 have been canceled.   Claims 1, 14 are independent.  This application was filed on 6-14-2019.  

Response to Arguments

3.    Applicant’s arguments, see Arguments/Remarks Made in an Amendment, filed 7-28-2022, with respect to the rejection(s) under Comstock have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Comstock in view of Hall and further in view of “Gonzalez-Breneset”.
 
A.  Applicant argues on page 9 of Remarks:    ...   Comstock does not disclose the above emphasized elements as recited in the claim. In particular, Claim 1 recites that the first metadata is a static recommendation content, the second metadata is a dynamic recommendation content, the first plurality of objects represent the static recommendation content, and the second plurality of objects represent the dynamic recommendation content. 

    The Examiner respectfully disagrees.  Hall discloses the capability for content associated with a static recommendation and content associated with a dynamic recommendation. (see Hall paragraph [0081], lines 1-18: a "static node" corresponds to a static query for content stored in a content source; a static query is a query whose query terms are predefined; static query for music content is a query to search for all "Artists" represented by the content stored in content source, a "dynamic node" represents the results of a search operation; dynamic query is a query that includes one or more dynamic query terms that are determined during execution of the dynamic query; one or more terms of a dynamic query are determined based on a selected search result of a previously executed query; paragraph [0174], lines 1-18: queries corresponding to static nodes are static queries, meaning that they are not based on a previously executed query; queries corresponding to dynamic nodes are dynamic queries, meaning that they are based on a selected search result of a previously executed query; when the user navigates to a static node, "Artists", a static query for all "Artists" is executed; visual representations of matching artists are displayed, and these results correspond to a dynamic node)

B.  Applicant argues on page 10 of Remarks:    ...   Comstock does not disclose that the electronic device uses the parameter regarded with a content output history, an output setting history or a category to specify a content for displaying and printing.

    The Examiner respectfully disagrees.   Comstock discloses the capability for maintaining a history of content such as its usage, management, and output.  (see Comstock paragraph [0041], lines 1-6: user interface(s), such as the display screen (output device), controlled via one or more I/O device interfaces; network interface(s) allow user device to communicate with consumption history servers and/or other elements of architecture, directly and/or via other elements; (network interfaces enable communication establishment between user device(s) and server(s) for content information transfer); paragraph [0024], lines 14-18: establishment of a user consumption history account on consumption history servers involves establishing an input of authentication credentials associated with a particular user; (selected: assigned by interaction between electronic device and output device)) 
    Gonzalez-Breneset discloses the capability for usage of a printing application during data processing. (see Gonzalez-Breneset paragraph [0084], lines 11-15: output devices include, a variety of display devices that visually convey text, graphics and audio/video information such as monitors, printers,    ...   ) 

C.  Applicant argues on page 10 of Remarks:    ...   through Comstock, it cannot imply that the system outputs content that is finally selected through a content specific procedure (i.e. the first content (static recommendation content) specified based on the user information, and the second content (dynamic recommendation content) specified based on the dynamic information)) divided into two stages on the display.

    The Examiner respectfully disagrees. Hall discloses content is selected utilizing a static recommendation mechanism and/or a dynamic recommendation mechanism.  (see Hall paragraph [0081], lines 1-18: a "static node" corresponds to a static query for content stored in a content source; a static query is a query whose query terms are predefined; static query for music content is a query to search for all "Artists" represented by content stored in content source, a "dynamic node" represents the results of a search operation; a dynamic query is a query that includes one or more dynamic query terms that are determined during execution of a dynamic query; one or more terms of a dynamic query are determined based on a selected search result of a previously executed query; paragraph [0174], lines 1-18: queries corresponding to static nodes are static queries, meaning that they are not based on a previously executed query; queries corresponding to dynamic nodes are dynamic queries, meaning that they are based on a selected search result of a previously executed query; when the user navigates to a static node, "Artists", a static query for all "Artists" is executed; visual representations of matching artists are displayed, and these results correspond to a dynamic node) 
    Comstock discloses the capability for dividing a user interface display into at least two viewing areas. (see Comstock paragraph [0060], lines 9-13: user input provided via a variety of user interfaces or other mechanisms for user interaction such as a remote control associated with a STB, a laptop computer, a smartphone, or other suitable electronic communications devices; (smartphone indicates a scrollable display screen with displayable areas (i.e. first, second areas of a display screen) within screen display window for display of content output))   

D.  Applicant argues on page 10 of Remarks: For one or more of these reasons, Claims 14 and its dependent claims are allowable.

    Independent claim 14 has similar limitations as independent claim 1.  Responses to arguments against independent claim 1 also answer arguments against independent claim 14.  Responses to arguments against the independent claims also answer arguments against the associated dependent claims.

E.  Applicant argues on page 11 of Remarks: Claims 3 and 5 are patentable at least by virtue of their dependency from a patentable independent claim.

    Responses to arguments against the independent claims also answer arguments against the associated dependent claims.  

Claim Rejections - 35 USC § 103  

4.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 5.        Claims 1, 6 - 9, 14, 16, 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Comstock et al. (US PGPUB No. 20140282666) in view of Hall et al. (US PGPUB No. 20120078937) and further in view of Gonzalez Breneset al. (US PGPUB No. 20160124999, referred to as “Gonzalez-Breneset”).     	

Regarding Claim 1, Comstock discloses a system comprising:
a)  an electronic device; (see Comstock paragraph [0044], lines 1-4: processors configured to access and execute one or more operating systems stored in the operating system module in order to operate system functions of an electronic device), b) a server; (see Comstock paragraph [0020], lines 14-18: application servers (i.e. history servers) provide the indications of content that have been provided and/or rendered to a user via a user device), and c) an output device, (see Comstock paragraph [0017], lines 4-6: user devices configured to receive and/or render (output) content thereon; (act as output device for delivery and display of requested and/or selected content)) and    
e)  wherein the electronic device performs the user authentication together with the server (see Comstock paragraph [0024], lines 14-18: establishment of user consumption history account(s) on consumption history servers involves establishing authentication credentials (i.e. login user-id, password, keys, certificates) associated with a user; authentication credentials and/or other user related information is received by consumption history servers in order to identify a particular user (perform authentication) and access account information associated with user’s content consumption history) based on user inputs through the graphic user interface, (see Comstock paragraph [0060], lines 5-16: performed by user device in cooperation with other entities of content consumption architecture, such as consumption history servers; content displayed based on user inputs received; user inputs provided via user interfaces or other mechanisms for user interactions; user selects content to be displayed on user device; content supplied to user device by content delivery architecture for display) 
f)   wherein the server specifies first content based on the user authentication, a content output history of a user who has undergone the user authentication or different users belonging to a group in common with the user or playing a role corresponding to a role of the user, and transmits first metadata of the first content to the electronic device, (see Comstock paragraph [0060], lines 5-16: performed by user device in cooperation with other entities of content consumption architecture, such as consumption history servers; content displayed based on user inputs received (i.e. authentication information, metadata information); paragraph [0061], lines 8-13: a particular user device may always indicate the same one or more users; including different groups of one or more users that use a particular user device (common group); a particular group of one or more users (i.e. associated with a role), indicated by user device(s) as consuming the retrieved content; paragraph [0024], lines 14-18: establishment/management of a user consumption history account upon a set of consumption history servers involving establishing authentication credentials associated with a particular user)    
g)  wherein the electronic device visually outputs a first object representing the first content and including a first plurality of objects, to at least a portion of the graphic UI based on the first metadata, and transmits, when at least one object is selected from the output object by the a user, identification information of content represented by the selected object to the server, (see Comstock paragraph [0060], lines 5-16: performed by user device in cooperation with other entities of content consumption architecture, such as consumption history servers; content displayed based on user inputs received; user inputs provided via user interfaces or other mechanisms for user interactions; user selects content to be displayed on user device; content supplied to user device by content delivery architecture for display) and
h)  wherein the server outputs content corresponding to the identification information through the output device, specifies second content based on an output setting history or a category, and transmits second metadata of the specified second content to the electronic device; (see Comstock paragraph [0060], lines 5-16: user selects content to be displayed on user device; content supplied to user device by content delivery architecture for display; selection performed by user device in cooperation with other entities of content consumption architecture, such as consumption history servers; content displayed based on user inputs received; user inputs provided via user interfaces or other mechanisms for user interactions; user selects content to be displayed on user device; content supplied to user device by content delivery architecture for display) and    
i)   wherein the electronic device receives the second metadata from the server and outputs a second object, representing the second content (see Comstock paragraph [0060], lines 9-13: user input provided via a variety of user interfaces or other mechanisms for user interaction such as a remote control associated with a STB, a laptop computer, a smartphone, or other suitable electronic communications devices; (smartphone indicates a scrollable display screen with displayable areas (i.e. first, second area of display screen) within screen display window for display of content output)), and including the first plurality of objects in a first area and a second plurality of objects in a second area.  (see Comstock paragraph [0060], lines 9-13: user input provided via a variety of user interfaces or other mechanisms for user interaction such as a remote control associated with a STB, a laptop computer, a smartphone, or other suitable electronic communications devices; (smartphone indicates a scrollable display screen with displayable areas (i.e. first, second areas of a display screen) within screen display window for display of content output))    

Furthermore, Comstock does not specifically disclose for j) first metadata is a static recommendation content, and second metadata is a dynamic recommendation content, and for k) first plurality of objects represents static recommendation content, and second plurality of objects represents dynamic recommendation content. 
However, Hall discloses: 
j)   wherein the first metadata is a static recommendation content, and the second metadata is a dynamic recommendation content, and k) wherein the first plurality of objects represents the static recommendation content, and the second plurality of objects represents the dynamic recommendation content. (see Hall paragraph [0081], lines 1-18: a "static node" corresponds to a static query for content stored in a content source; a static query is a query whose query terms are predefined; static query for music content is a query to search for all "Artists" represented by content stored in content source, a "dynamic node" represents the results of a search operation; a dynamic query is a query that includes one or more dynamic query terms that are determined during execution of dynamic query; one or more terms of a dynamic query are determined based on a selected search result of a previously executed query; paragraph [0174], lines 1-18: queries corresponding to static nodes are static queries, meaning that they are not based on a previously executed query; queries corresponding to dynamic nodes are dynamic queries, meaning that they are based on a selected search result of a previously executed query; when the user navigates to a static node, "Artists", a static query for all "Artists" is executed; visual representations of matching artists are displayed, and these results correspond to a dynamic node)
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Comstock for j) first metadata is a static recommendation content, and second metadata is a dynamic recommendation content, and for k) first plurality of objects represents static recommendation content, and second plurality of objects represents dynamic recommendation content as taught by Hall. One of ordinary skill in the art would have been motivated to employ the teachings of Hall for the benefits achieved from the flexibility of a system that enables multiple types of recommendations to be considered in a network-connected content processing environment. (see Hall paragraph [0081], lines 1-18; paragraph [0174], lines 1-18)  

Furthermore, Comstock discloses for d) wherein the electronic device provides a graphic user interface (UI) for a user authentication to a display device. (see Comstock paragraph [0060], lines 5-16: performed by user device in cooperation with other entities of content consumption architecture, such as consumption history servers; content displayed based on user inputs received; user inputs provided via user interfaces or other mechanisms for user interactions; user selects content to be displayed on user device; content supplied to user device by content delivery architecture for display)

Comstock-Hall does not specifically disclose for d) execution of a printing application. 
However, Gonzalez-Breneset discloses for d) execution of a printing application. (see Gonzalez-Breneset paragraph [0084], lines 11-15: output devices include, a variety of display devices that visually convey text, graphics and audio/video information such as monitors, printers,    ...   ) 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Comstock-Hall for d) execution of a printing application as taught by Gonzalez-Breneset. One of ordinary skill in the art would have been motivated to employ the teachings of Gonzalez-Breneset for the benefits achieved from a system that enables multiple communication protocols in order to communicate data between network nodes within a network-connected environment. (see Gonzalez-Breneset paragraph [0029], lines 1-13) 

Regarding Claim 6, Comstock-Hall-“Gonzalez-Breneset” discloses the system of claim 1, wherein the output device is assigned by the electronic device or assigned by interaction between the electronic device and the output device. (see Comstock paragraph [0041], lines 1-6: user interface(s), such as the display screen (output device), controlled via one or more I/O device interfaces; network interface(s) allow user device(s) to communicate with consumption history servers and/or other elements of architecture, directly and/or via other elements; (network interfaces enable communication establishment between user device(s) and server(s) for content information transfer); paragraph [0024], lines 14-18: establishment of a user consumption history account on consumption history servers involves establishing an input of authentication credentials associated with a particular user; (selected: assigned by interaction between the electronic device and the output device))    

Regarding Claim 7, Comstock-Hall-“Gonzalez-Breneset” discloses the system of claim 6. 
Comstock-Hall does not specifically disclose interaction between electronic device and output device includes one of communication based on near field communication (NFC), Bluetooth, or Wi-Fi Direct, quick response (QR) code recognition, or RFID tag recognition. 
However, Gonzalez-Breneset discloses wherein the interaction between the electronic device and the output device includes one of communication based on near field communication (NFC), Bluetooth, or Wi-Fi Direct, quick response (QR) code recognition, or RFID tag recognition. (see Gonzalez-Breneset paragraph [0029], lines 1-13: content distribution networks include one or more user devices and/or supervisor devices; user devices  and supervisor devices display content received via content distribution network, and support various types of user interactions with content; user devices and supervisor devices include mobile devices such as smartphones, tablet computers, personal digital assistants, and wearable computing devices; such mobile devices run a variety of mobile operating systems, and may be enabled for Internet, e-mail, short message service (SMS), Bluetooth, mobile radio-frequency identification (M-RFID), and/or other communication protocols; (selected: Bluetooth, RFID communication))    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Comstock-Hall for interaction between electronic device and output device includes one of communication based on near field communication (NFC), Bluetooth, or Wi-Fi Direct, quick response (QR) code recognition, or RFID tag recognition as taught by Gonzalez-Breneset. One of ordinary skill in the art would have been motivated to employ the teachings of Gonzalez-Breneset for the benefits achieved from a system that enables multiple communication protocols in order to communicate data between network nodes within a network-connected environment. (see Gonzalez-Breneset paragraph [0029], lines 1-13) 

Regarding Claim 8, Comstock-Hall-“Gonzalez-Breneset” discloses the system of claim 6, wherein the server:
a)  further obtains identification information of the assigned output device from the electronic device or the assigned output device, (see Comstock paragraph [0020], lines 11-14: content distributers and/or providers configured to provide an indication, such as an identifier, of content that has been provided to and/or consumed to the one or more users; (identifier utilized to designate particular content); paragraph [0060], lines 5-16: performed by user device in cooperation with other entities of content consumption architecture, such as consumption history servers; content displayed based on user inputs received (i.e. authentication information, metadata information)) and
b)  specifies the first content based further on the identification information of the assigned output device. (see Comstock paragraph [0060], lines 5-16: performed by user device in cooperation with other entities of content consumption architecture, such as consumption history servers; content displayed based on user inputs received; user inputs provided via user interfaces or other mechanisms for user interactions; user selects content to be displayed on user device; paragraph [0020], lines 11-14: content distributers and/or providers configured to provide an indication, such as an identifier, of content that has been provided to and/or consumed to the one or more users; (identifier utilized to designate particular content))    

Regarding Claim 9, Comstock-Hall-“Gonzalez-Breneset” discloses the system of claim 6, wherein the server specifies the first content based on a content output history of the assigned output device. (see Comstock paragraph [0069], lines 4-9: user device provides user with either full or partial content consumption history with listing of content consumed, bookmarks, associated metadata, links to secondary content, personal content, and/or other content that a particular user has associated with the user’s content consumption history; (selected: content based on content history information))    

Regarding Claim 14, Comstock discloses an electronic device comprising:
a)  a memory; (see Comstock paragraph [0043], lines 1-4: memory stores program instructions that are loadable and executable on the processor(s), as well as data generated or received during execution of these programs)    
b)  a display; (see Comstock paragraph [0061], lines 1-2: received content rendered on display of user device)    
c)  a communication circuit to establish communication with a server; (see Comstock paragraph [0022], lines 1-6: configured to receive information about content that has been provided to and/or rendered to a user from one or more entities that access the pathways that enable network connectivity of user devices used by the user in order to consume content) and
d)  a processor electrically connected with the memory, the display, and the communication circuit, wherein the memory stores instructions that when executed (see Comstock paragraph [0018], lines 8-12: instructions performed by one or more processors on user device by running an application or software that enables the user device to provide the functionality of providing an indication of content received and/or rendered on user devices; paragraph [0080], lines 4-8: provided as a tangible machine-readable medium storing machine-executable instructions that, if executed by a machine, cause the machine to perform the methods and/or operations described herein), 
cause the processor to:   
f)   perform the user authentication together with the server; (see Comstock paragraph [0024], lines 14-18: establishment of user consumption history account on consumption history servers involves establishing authentication credentials associated with a user; authentication credentials and/or other user related information is received by consumption history servers to identify a particular user and his/her account information associated with a user’s content consumption history)    
g)  when an output device is assigned based on interaction of the user input, transmit identification information of the assigned output device to the server through the communication circuit; (see Comstock paragraph [0060], lines 9-13: user input provided via a variety of user interfaces or other mechanisms for user interaction such as a remote control associated with a STB, a laptop computer, a smartphone, or other suitable electronic communications devices; (smartphone indicates a scrollable display screen with displayable areas (i.e. first, second areas of a display screen) within screen display window for display of content output))      
h)  receive first metadata of first content from the server; (see Comstock paragraph [0060], lines 5-16: performed by user device in cooperation with other entities of content consumption architecture, such as consumption history servers; content displayed based on user inputs received (i.e. first metadata input); paragraph [0024], lines 14-18: establishment of a user consumption history account on consumption history servers involves establishing authentication credentials associated with the user)     
i)   output a first object representing the first content and including a first plurality of objects, to at least a portion of the graphic UI based on the first metadata; (see Comstock paragraph [0060], lines 5-16: content displayed based on user inputs received; user inputs provided via user interfaces or other mechanisms for user interaction; user selects content to be displayed on user device; content supplied to user device by content delivery architecture for display; paragraph [0060], lines 9-13: user input provided via a variety of user interfaces or other mechanisms for user interaction such as a remote control associated with a STB, a laptop computer, a smartphone, or other suitable electronic communications devices; (smartphone indicates a scrollable display screen with displayable areas (i.e. first, second areas of a display screen) within screen display window for display of content output)) and
j)   transmit, when at least one object is selected from the output object by a user, identification information of content represented by the selected object to the server; (see Comstock paragraph [0060], lines 5-16: performed by user device in cooperation with other entities of content consumption architecture, such as consumption history servers; content displayed based on user inputs received; a user selects content to be displayed on user device; content supplied to user device by content delivery architecture for display)     
k)  receive second metadata of second content from the server; and l) output a second object, representing the second content and including the first plurality of objects in a first area and a second plurality of objects in a second area; (see Comstock paragraph [0060], lines 5-16: user selects content to be displayed on user device; content supplied to user device by content delivery architecture for display; selection performed by user device in cooperation with other entities of content consumption architecture, such as consumption history servers; content displayed based on user inputs received; user inputs provided via user interfaces or other mechanisms for user interactions; user selects content to be displayed on user device; content supplied to user device by content delivery architecture for display; paragraph [0060], lines 9-13: user input provided via a variety of user interfaces or other mechanisms for user interaction such as a remote control associated with a STB, a laptop computer, a smartphone, or other suitable electronic communications devices; (smartphone indicates a scrollable display screen with displayable areas (i.e. first, second areas of a display screen) within screen display window for display of content output))

Comstock does not specifically disclose for m) first metadata is a static recommendation content, and second metadata is a dynamic recommendation content, and for n) first plurality of objects represents static recommendation content, and second plurality of objects represents dynamic recommendation content. 
However, Hall discloses: 
m) the first metadata is a static recommendation content, and the second metadata is a dynamic recommendation content, and n) the first plurality of objects represents a static recommendation content, and the second plurality of objects represents a dynamic recommendation content. (see Hall paragraph [0081], lines 1-18: a "static node" corresponds to a static query for content stored in a content source; a static query is a query whose query terms are predefined; static query for music content is a query to search for all "Artists" represented by content stored in content source, a "dynamic node" represents the results of a search operation; a dynamic query is a query that includes one or more dynamic query terms that are determined during execution of the dynamic query; one or more terms of a dynamic query are determined based on a selected search result of a previously executed query; paragraph [0174], lines 1-18: queries corresponding to static nodes are static queries, meaning that they are not based on a previously executed query; queries corresponding to dynamic nodes are dynamic queries, meaning that they are based on a selected search result of a previously executed query; when the user navigates to a static node, "Artists", a static query for all "Artists" is executed; visual representations of matching artists are displayed, and these results correspond to a dynamic node)
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Comstock for j) first metadata is a static recommendation content, and second metadata is a dynamic recommendation content, and for k) first plurality of objects represents static recommendation content, and second plurality of objects represents dynamic recommendation content as taught by Hall. One of ordinary skill in the art would have been motivated to employ the teachings of Hall for the benefits achieved from the flexibility of a system that enables multiple types of recommendations to be considered in a network-connected content processing environment. (see Hall paragraph [0081], lines 1-18; paragraph [0174], lines 1-18)  

Furthermore, Comstock discloses for e) provide a graphic user interface (UI) for a user authentication to the display device. (see Comstock paragraph [0060], lines 5-16: performed by user device in cooperation with other entities of content consumption architecture, such as consumption history servers; content displayed based on user inputs received; user inputs provided via user interfaces or other mechanisms for user interactions; user selects content to be displayed on user device; content supplied to user device by content delivery architecture for display)

Comstock-Hall does not specifically disclose for e) execution of a printing application. 
However, Gonzalez-Breneset discloses for e) execution of a printing application.  (see Gonzalez-Breneset paragraph [0084], lines 11-15: output devices include, a variety of display devices that visually convey text, graphics and audio/video information such as monitors, printers,    ...   ) 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Comstock-Hall for e) execution of a printing application as taught by Gonzalez-Breneset. One of ordinary skill in the art would have been motivated to employ the teachings of Gonzalez-Breneset for the benefits achieved from a system that enables multiple communication protocols in order to communicate data between network nodes within a network-connected environment.   (see Gonzalez-Breneset paragraph [0029], lines 1-13) 

Regarding Claim 16, Comstock-Hall-“Gonzalez-Breneset” discloses the electronic device of claim 14, wherein the first content includes at least one file or file set, wherein the first plurality of objects includes at least one object representing the at least one file or file set, and wherein the first plurality of objects is output in a tile format or list format to the at least the portion. (see Comstock paragraph [0069], lines 4-9: user device provides a user with content consumption history with listing of content consumed, bookmarks, metadata, links to secondary content, personal content, and/or other content that the user may have associated with his/her consumption history; (content information displayed in list format))    

Regarding Claim 17, Comstock-Hall-“Gonzalez-Breneset” discloses the electronic device of claim 14, wherein the first object includes at least one of a text, an image, a moving picture, or a thumbnail of the first content. (see Comstock paragraph [0014], lines 13-19: "content" (i.e. first content) includes any variety of suitable analog and/or digital content such as movies, television shows, video or other games, games, other video content, graphical content, metadata, application code, music, other audio content, olfactory content, haptic content, other digital content; (selected: an image, a moving picture))    

Regarding Claim 20, Comstock-Hall-“Gonzalez-Breneset” discloses the electronic device of claim 14, wherein the second content includes at least one file or file set, wherein the second plurality of object includes an object representing the at least one file or file set, and wherein the second plurality of objects is output in a scrollable format to the second area. (see Comstock paragraph [0045], lines 5-7: processors configured to display video on screen based at least in part on received content; paragraph [0060], lines 9-13: user input provided via a variety of user interfaces or other mechanisms for user interactions such as a remote control associated with a STB, a laptop computer, a smartphone, or other suitable electronic communications devices; (smartphone indicates a scrollable display screen for display of content output))    

6.        Claims 3, 5, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Comstock in view of Hall and further in view of “Gonzalez-Breneset” and Tsuchida et al. (US PGPUB No. 20180167789).     	

Regarding Claim 3, Comstock-Hall-“Gonzalez-Breneset” discloses the system of claim 2.
Comstock-Hall-“Gonzalez-Breneset” does not specifically disclose content periodically output by a user, content output by a user at a frequency higher than a specified value, content output by a user within a specified period, or combination thereof. 
However, Tsuchida discloses wherein the server specifies, as the first content, content periodically output by the user, content output by the user at a frequency higher than a specified value, content output by the user within a specified period, or combination thereof. (see Tsuchida paragraph [0062], lines 1-6: access frequency is determined by the number of times that the content was activated; access frequency is determined based on the number of times that content was activated (content output) in a predetermined time period, and based on predetermined thresholds)   
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Comstock-Hall-“Gonzalez-Breneset” for content periodically output by a user, content output by a user at a frequency higher than a specified value, content output by a user within a specified period, or combination thereof as taught by Tsuchida.  One of ordinary skill in the art would have been motivated to employ the teachings of Tsuchida for the benefits achieved from a system that enables a capability to determine the frequency of access to particular content over a predetermined time period. (see Tsuchida paragraph [0062], lines 1-6)  

Regarding Claim 5, Comstock-Hall-“Gonzalez-Breneset” discloses the system of claim 1, including different users. (see Comstock paragraph [0061], lines 8-13: a particular user device may always indicate the same one or more users; including different groups of one or more users that use a particular user device; a particular group of one or more users (i.e. associated with a role) can be indicated by user device(s) as consuming the retrieved content)    
Comstock-Hall-“Gonzalez-Breneset” does not specifically disclose content periodically output by users, content output by users at a frequency higher than a specified value.
However, Tsuchida discloses wherein the server specifies, as the first content, content periodically output by the users, content output by the users at a frequency higher than a specified value, content output by the users within a specified period, or combination thereof. (see Tsuchida paragraph [0062], lines 1-6: access frequency is determined by the number of times (periodically) that the content was activated; access frequency is determined based on the number of times that the content was activated in a predetermined time period, and based on predetermined thresholds (specified value))    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Comstock-Hall-“Gonzalez-Breneset” for content periodically output by users, content output by users at a frequency higher than a specified value as taught by Tsuchida.  One of ordinary skill in the art would have been motivated to employ the teachings of Tsuchida for the benefits achieved from a system that enables a capability to determine the frequency of access to particular content over a predetermined time period. (see Tsuchida paragraph [0062], lines 1-6)   

Regarding Claim 10, Comstock-Hall-“Gonzalez-Breneset” discloses the system of claim 9. 
Comstock-Hall-“Gonzalez-Breneset” does not specifically disclose content periodically output by assigned output device at a frequency higher than a specified value. 
However, Tsuchida discloses wherein the server specifies, as the first content, content periodically output by the assigned output device, content output by the assigned output device at a frequency higher than a specified value, content output by the assigned output device within a specified period, or combination thereof. (see Tsuchida paragraph [0062], lines 1-6: access frequency is determined by the number of times that the content was activated; access frequency is determined based on the number of times that the content was activated in a predetermined time period, and based on predetermined thresholds)     
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Comstock-Hall-“Gonzalez-Breneset” for content periodically output by assigned output device at a frequency higher than a specified value as taught by Tsuchida.  One of ordinary skill in the art would have been motivated to employ the teachings of Tsuchida for the benefits achieved from a system that enables a capability to determine the frequency of access to particular content over a predetermined time period. (see Tsuchida paragraph [0062], lines 1-6)   

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLTON JOHNSON whose telephone number is (571)270-1032. The examiner can normally be reached Work: 12-9PM (most days).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CJ/
October 24, 2022
                                                                                                                                                                                                           
/SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436